t c memo united_states tax_court c wayne lewis jr petitioner v commissioner of internal revenue respondent docket no filed date c wayne lewis jr pro_se randolph j buchanan for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined deficiencies in and additions to petitioner’s and federal income taxes the issues for decision are whether petitioner received unreported income and is liable for sec_6651 and a additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued findings_of_fact in petitioner provided services to highway master corp hmc and saunders-ream advertising marketing sram hmc and sram paid petitioner dollar_figure and dollar_figure respectively and issued him forms 1099-misc miscellaneous income reflecting such compensation in that same year salomon smith barney inc ssb paid petitioner dollar_figure of dividends and issued him a form 1099-div dividends and distributions reflecting such dividends in petitioner was employed by vu ryte inc vri vri paid petitioner dollar_figure and issued him a form_w-2 wage and tax statement reflecting this amount and dollar_figure of federal_income_tax withheld in petitioner continued employment with vri received a distribution from vri’s retirement_plan with merrill lynch ml and was involved in real_estate sales with hexter-fair title co hftc and community title ct vri paid petitioner dollar_figure and issued him a form_w-2 reflecting this amount and dollar_figure of federal_income_tax withheld hftc and ct paid petitioner dollar_figure and dollar_figure respectively and issued him forms 1099-s proceeds from real_estate transactions reflecting such proceeds ml distributed dollar_figure to petitioner from his vri retirement_plan and issued him a form 1099-r distributions from continued all rule references are to the tax_court rules_of_practice and procedure pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting such distribution on date respondent issued petitioner notices of deficiency relating to and in the notices respondent determined that petitioner received unreported income did not file federal_income_tax returns relating to those years and did not pay sufficient estimated_taxes relating to on date petitioner filed his petition and on date respondent filed his answer petitioner resided in tyler texas at the time he filed his petition opinion generally a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous 290_us_111 the court_of_appeals for the fifth circuit where an appeal would lie has recognized however that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination 932_f2d_1128 5th cir affg in part and revg and remanding in part tcmemo_1990_68 petitioner raises numerous meritless contentions concedes that he provided services to hmc sram and vri and does not dispute that he received the amounts reflected in the third-party payment reports eg form_w-2 and form 1099-misc thus respondent has sufficiently connected petitioner to the underlying activities relating to the unreported income 117_f3d_785 5th cir when the taxpayer does not dispute the receipt of unreported income respondent has no duty to investigate a third-party payment report as a result respondent’s determinations are presumed correct and petitioner bears the burden_of_proof petitioner however failed to present any credible_evidence to counter respondent’s determinations accordingly we sustain the deficiencies as determined by respondent respondent also determined additions to tax for failure_to_file tax returns pursuant to sec_6651 and pay estimated income_tax pursuant to sec_6654 respondent pursuant to sec_7491 has met his burden of production relating to both additions to tax he established that petitioner failed to file his and tax returns and pay hi sec_2001 estimated_taxes 99_tc_202 petitioner’s failure_to_file was not due to reasonable_cause and he does not meet any of the exceptions to sec_6654 accordingly we sustain the sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 additions to tax as determined by respondent contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
